Citation Nr: 0701440	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in WACO


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on need for regular aid and attendance or at the 
housebound rate.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This appeal is form a September 2004 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The appellant is not blind, and she does not reside in a 
nursing home or need regular aid and attendance from another 
person.

2.  The appellant is not housebound.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to special monthly pension 
for regular aid and attendance.  38 U.S.C.A. § 1541(d) (West 
2002); 38 C.F.R. §§ 3.351(a)(5), (b), (c), 3.352(a) (2006).

2.  The appellant is not entitled to special monthly pension 
at the housebound rate.  38 U.S.C.A. § 1541(e) (West 2002); 
38 C.F.R. § 3.351(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).


The appellant applied for special monthly pension (SMP) for a 
surviving spouse in May 2004.  VA letters of June 2004, prior 
to initial adjudication of the claim, and of July 2005, prior 
to the most recent adjudication reported in July and October 
2005 supplemental statements of the case, afforded the 
appellant all aspects of notice mandated by law and 
regulation, except notice of potential effective date 
elements of his claim.  See Dingess v. Nicholson, 19Vet. App. 
473 (2006).  The notice of potential disability rating 
required in claims for service connection is inapposite to 
the appellant's claim for a benefit that is not based on 
ratings under the disability rating schedule.  The 
appellant's July 2004 submission of a form enclosed with the 
letter and her comments responsive to the letter is 
sufficient evidence to conclude she received the June 2004 
letter after VA remailed it to another address in July 2004.  
The deficiency of notice about the effective date element of 
the claim resulted in no prejudice and is moot in light of 
the adverse result in this decision.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  See also Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006).  VA has discharged its 
notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).

VA has obtained all evidence of which it had notice and, 
where required, the appellant's authorization to obtain 
evidence.  VA has not examined the appellant.  The appellant 
submitted three examination reports, two on VA Form 21-2680 
(Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance), and one on another form 
reporting findings responsive to substantially the same 
questions on the VA form.  These reports satisfied the 
examination requirements in this case, 38 C.F.R. § 3.326(b), 
(c) (2006), and provided sufficient information to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  VA has notified the 
appellant of its failure to obtain certain evidence, 
38 C.F.R. § 3.159(e) (2006), which she subsequently provided.  
VA has discharged its duty to assist in this case.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).


II.  Aid and Attendance and Housebound Benefits

The appellant is the surviving spouse of a World War II 
veteran.  She has been awarded survivor's pension as 
authorized by law.  38 U.S.C.A. § 1541 (West 2002).  She 
seeks payment of survivor's pension at a higher rate.  VA is 
authorized to pay a higher rate of pension if she is blind, 
in a nursing home, or has a factual need for aid and 
attendance based on the regulatory criteria, 38 U.S.C.A. 
§ 5141(d); 38 C.F.R. § 3.351(a)(b), (b), (c) (2006), or if 
she is housebound.  38 C.F.R. § 3.351(f).

A.  Aid and Attendance

For purposes of SMP, a person is considered to be in need of 
regular aid and attendance if such person is a patient in a 
nursing home due to mental or physical incapacity, is 
helpless or blind, or is so nearly helpless or blind as to 
need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c)(1), 
(2).  The latter criterion is met if a claimant is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to 5 degrees or less.  38 C.F.R. § 3.351(c)(1).

Increased pension is also payable if the surviving spouse 
otherwise establishes a factual need for aid and attendance.  
38 C.F.R. § 3.351(c)(3).  The basic criteria for such a need 
include: an inability to dress or undress herself, to keep 
herself ordinarily clean and presentable; an inability to 
feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; a frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).  See 
generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) 
(eligibility for special monthly compensation by reason of 
regular need for aid and attendance requires that at least 
one of the factors set forth in VA regulation is met).  The 
evidence must show that the claimant is so helpless as to 
need regular and attendance; constant need for aid and 
attendance is not required. 38 C.F.R. § 3.352(a).

In addition, determinations that the claimant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him or her to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The evidence in support of the appellant's claim comprises 
her statements of July 2004, November 2004, and April 2005, 
documentation that the State of Texas has authorized her 
receipt of family care services for 10 hours a week from a 
State agency, and a statement from M. Huggins, LPC.

First, the gist of most of her statements is that she is in 
great economic need.  While VA is sympathetic to her needs, 
which she reports as including raising grand-children while 
unemployed, financial need is not among the criteria of 
entitlement to the SMP benefits she seeks, and VA is not 
authorized to pay the benefit except when the claimant meets 
the criteria set forth above.

There is no evidence she is blind, as defined for purposes of 
entitlement to aid and attendance, or in a nursing home.  Her 
entitlement to aid and attendance benefits is based on her 
assertion she meets the factually in need requirement.

Relevant to her claim, she has reported intractable back pain 
that makes her unable to stand or sit for but a few minutes 
at a time.  She reports that she needs help with her 
household affairs and in caring for her grandchildren.  She 
reported she cannot walk a block and back because of 
shortness of breath.  She asserted in one statement that she 
cannot leave home for grocery shopping or for doctor 
appointments without help.  In another statement she reported 
she leaves home only for doctor appointments, and only with 
help.

The notice of qualification for 10 hours a week of family 
care from a state agency is not evidence that she meets VA 
criteria for aid and attendance, because the appellant did 
not report the criteria for that service.  Her report of help 
at home five days a week is uninformative as to whether she 
meets VA requirements for the benefits she seeks.  She has 
reported that the home aid runs errands for her, but that is 
not evidence the appellant meets VA criteria of need of aid 
and attendance.

The medical evidence she submitted is strongly against her 
claim.  She has submitted examination reports from two 
private physicians on forms setting forth VA criteria need 
for regular aid and attendance.  A report from Dr. Byrd 
received in May 2004 provided diagnoses of gastroesophageal 
reflux disease (GERD), anxiety disorder, chronic obstructive 
pulmonary disease (COPD) and arthritis.  The diagnoses are 
not themselves evidence of a need for aid and attendance.

Dr. Byrd reported she could walk unaided, could feed herself, 
could bath and attend to personal hygiene without assistance, 
could care for the needs of nature, was not confined to bed, 
was able to sit up, was not blind, was able to travel, could 
leave home without assistance, noting she could come to his 
office, and did not require nursing home care.  Regarding his 
opinion whether there were other pertinent facts that would 
show her need for aid and attendance, he commented, "She 
takes care of her grandchildren."  Although her caring for 
her grandchildren may be a burden with which she could use 
help, it is not evidence she meets VA criteria of a need for 
regular aid and attendance.  On its face, her ability to take 
care of her grandchildren seems more consistent with her not 
being in need of regular aid and attendance than it does with 
proving her regular need for aid and attendance.

Another report, VA Form 21-2680, received under April 2005 
cover of a telefacsimile transmition from the office of Dr. 
Popes reported diagnoses of hypertension, depression, and 
back injury-disability.  He stated her posture was good, she 
had weakness of upper extremities, lower extremity weakness, 
restriction of the spine, trunk and neck described as 
inability to maintain prolonged activities, ability to walk 
one block without assistance of another person, she was able 
to leave her home as needed, and daily skilled services were 
not indicated.

Subsequently, among materials received among materials mailed 
to the RO in June 2005 according to the envelope postmark, 
she provided apparently the original of the report received 
in April 2005.  This report is altered.  The mark indicating 
she can walk unassisted by another person is crossed out, and 
the box for "No" is checked, and the indication she can 
walk one block is crossed out; the qualification that she 
uses a walker is written in.  This alteration does not change 
the probative value of the report or weight it towards 
indicating need for regular aid and attendance of another 
person.  A walker is not another person.  Her use of a walker 
is not evidence she cannot walk without assistance of another 
person.

The medical evidence of record comprising private treatment 
records from May 2000 to March 2005 is strongly against her 
claim.  It reveals that she does not demonstrate any of the 
criteria of necessity of regular aid and attendance of 
another person.  Regarding her back pain and pathology, the 
medical problem to which she most attributes her need for 
regular aid and attendance, an orthopedic consult of February 
2002 reported her pain is out of proportion for the physical 
findings.

The residual functional capacities reported in a Social 
Security Administration report of July 2004 are wholly 
inconsistent with a need for regular aid and attendance.  The 
SSA examiner found she could frequently (one-third to two-
thirds of an eight hour work day cumulatively) lift or carry 
10 pounds, climb, balance, kneel, and crawl, and occasionally 
(very little up to one-third of an eight hour work day 
cumulatively) lift or carry 20 pounds, stoop and crouch.  She 
can stand or walk with normal breaks for a total of six hours 
of an eight-hour workday.  Her ability to push or pull is 
unlimited (except as shown in the limitation of lifting and 
carrying).  She has no limitation of manipulative ability, no 
visual limitations, no communicative limitations, and no 
environmental limitations.  The examiner reported her history 
of back and other injuries and her several diagnoses, 
commenting, her "alleged limitations are partially 
credible."  Taking this statement together with the 
orthopedists statement about inconsistency between her 
subjective complaints and objective findings gives the 
distinct impression that her reports of limitations are 
exaggerated.

Although the SSA criteria for residual functional capacity 
are not the criteria for VA aid and attendance, the report is 
highly persuasive that the appellant does not have any 
impairment that constitutes a need for regular aid and 
attendance.

Finally, a June 2005 statement from M. Huggins, LPC, 
regarding the appellant's shortness of breath when walking to 
family therapy is uninformative as to where and how long a 
walk that is, so it is not evidence of a need for aid and 
attendance.  It does not state that the appellant needs the 
assistance of another person to make this walk, so it is not 
evidence of a need for aid and assistance on that basis, 
either.  The appellant's November 2004 report of needing to 
take to bed with back pain when she returns home is not 
evidence of being "bedridden" as defined.  38 C.F.R. 
§ 3.352(a).  In sum, the appellant is not entitled to special 
monthly pension for aid and attendance.

B.  Housebound

Regarding entitlement to death pension at the housebound 
rate, that benefit is payable to a surviving spouse who does 
not qualify for aid and attendance if the surviving spouse is 
"permanently housebound by reason of disability.  The 
requirement is met when the surviving spouse is substantially 
confined to his or her home . . . or immediate premises by 
reason of disability or disabilities which it is reasonably 
certain will remain throughout the surviving spouse's 
lifetime."  38 C.F.R. § 3.351(f) (2006).

The appellant is not housebound.  Her November 2004 statement 
regarding her difficulty in leaving the house for grocery 
shopping is persuasive evidence that she leaves the house.  
Dr. Byrd reported she could travel.  Dr. Pope reported she 
could leave her house as necessary.  His treatment records 
also reveal she can leave the house.  It is significant that 
the treatment records she has submitted include treatment for 
injuries sustained as the driver in a motor vehicle accident 
in May 2002, which proves she was away from home.  Private 
and SSA physical examination reports of May 2003 and July 
2004 are wholly inconsistent with the veteran being 
housebound.  The document showing authorization of 10 hours 
weekly of family care is not evidence she is housebound.

In the absence of credible evidence that she is in fact 
confined to her home or immediate premises, the question of 
permanency of her disabilities is moot for the purposes of 
her claim.  The preponderance of the evidence is against 
awarding special monthly pension at the housebound rate.


ORDER

Entitlement to special monthly pension for a surviving spouse 
based on need for regular aid and attendance or at the 
housebound rate is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


